Exhibit TUMBLEWEED ANNOUNCES PRELIMINARY FIRST QUARTER RESULTS EXCEEDED GUIDANCE Redwood City, CA – April 2, 2008 –Tumbleweed® Communications Corp. (NASDAQ: TMWD), an industry leader in managed file transfer and email security, today announced itspreliminary financial results for the quarter ended March 31, 2008 exceeded management’s previous guidance. Tumbleweed currently expects to report revenue in the range of $14.8 to $15.3 million, a net loss in a range of $(0.02) to $(0.03) per share, and non-GAAP income in a range of $0.00 to $0.01per share. This compares to previous guidance of $13.0 million to $14.5 million in revenue, a net loss of $(0.04) to $(0.06) per share and a non-GAAP net loss of $(0.01) to $(0.03) per share.Non-GAAP amounts exclude estimates for stock-based compensation expense and intangible asset amortization expense. Cash and cash equivalents are expected to be approximately $27.3 million at March 31, 2008, an increase of $1.0 million from $26.3 million at December 31, “During the first quarter, Tumbleweed continued to execute its plans to transform the company, and our preliminary results exceeded our guidance.We had a strong contribution from the licensing of our intellectual property, increased our backlog, which includes deferred revenue, and added to our cash position.We also continued to increase the percentage of our non-renewal commercial orders that went through our channel partners, a key indicator of progress in transforming our sales distribution from a direct to an indirect model.Lastly, our bottom line benefited from the operational changes we implemented in fourth quarter of 2007,” said James P.
